DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the circuit board" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Please note that the claim language prior to the amendment recited “a circuit board”; however, that language has been changed and now recites “the circuit board”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-20, 22-25, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carignan (US 2012/0058382).
With respect to claim 15, Carignan discloses a method of manufacturing a battery pack, comprising the steps of: assembling the battery pack by installing two or more battery cells to a frame (para 0005 and 0028, also see 12a-c in Fig. 2 and abstract); and connecting the two or more battery cells by a configurable connector (para 0024-0026, also see 16 and 18 in Fig. 2); the configurable connector further comprising two terminals which are separated from each other, the two terminals being not electrically connected and the configurable connector being switched off, such that the two or more battery cells are not electrically connected (para 0024-0025 and 0030, also see 16 and 22 in Fig. 2). 

With respect to claim 17, Carignan discloses the method of claim 16, wherein the two terminals are two metal clips positioned in parallel (para 0013, 0015, and 0025); the intermediate conductor comprising a metal pin; the two metal clips adapted to receive the metal pin inserted between the two metal clips so that the two terminals become electrically connected (para 0025-0030). 
With respect to claim 18, Carignan discloses the method of claim 16, where the intermediate connector is a dual-purposes connector which is adapted to either electrically connect the two terminals of the configurable connector, or not causing the two terminals to be electrically connected (para 0025-0030, also see 18 in Fig. 2) . 
With respect to claim 19, Carignan discloses the method of claim 18, wherein the dual-purposes connector comprises a conducting members and an insulating member which are symmetrically configured on two ends of the dual-purposes connector respectively (para 0025-0028 and 0030-0032). 
With respect to claim 20, Carignan discloses the method of claim 15, wherein the two terminals are adapted to receive a dummy connector inserted therebetween, which does not cause the two terminals to be electrically connected (para 0025-0030, also see 18 in Fig. 2, where the connector becomes equivalent to a dummy connector once the central portion of the conductive component is cut). 

With respect to claim 23, Carignan discloses a method for putting a battery pack to work, comprising the steps of: in a manufacturing environment (para 0025 and 0033, also see para 0003) preparing a battery pack comprising:  a frame (para 0005 and 0028); and two or more battery cells installed to the frame (12a-c in Fig. 2 and abstract); the two or more battery cells interconnected by a configurable connector (para 0024-0026, also see 16 and 18 in Fig. 2); the configurable connector further comprising two terminals which are separated from each other and not electrically connected, such that the two or more battery cells are not electrically connected (para 0024-0025 and 0030, also see 16 and 22 in Fig. 2); by an end user (para 0025 and 0029, also see para 0004), connecting the two terminals of the conductive connector by an intermediate conductor whereby the configurable connector becomes switched on and the two or more battery cells become electrically connected (para 0025-0030, also see 18 in Fig. 2). 
With respect to claim 24, Carignan discloses the method of claim 23, wherein the two terminals are metal clips positioned in parallel (para 0013, 0015, and 0025); the intermediate conductor comprising a metal pin detachably inserted between the two metal clips so that the two terminals become electrically connected (para 0025-0030). 

With respect to claim 31, Carignan discloses the method of claim 23, where the intermediate connector is a dual-purposes connector which is adapted to either electrically connect the two terminals of the configurable connector, or not causing the two terminals to be electrically connected (para 0025-0030, also see 18 in Fig. 2). 
With respect to claim 32, Carignan discloses the method of claim 31, wherein the dual-purposes connector comprises a conducting members and an insulating member which are symmetrically configured on two ends of the dual-purposes connector respectively (para 0025-0028 and 0030-0032). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Carignan (US 2012/0058382) in view of Ogura (US 2014/0302353).
With respect to claim 21, Carignan does not expressly disclose wherein the battery pack further comprises a circuit board to which the two terminals are fixed. 
Ogura discloses a battery pack which includes multiple cells and a circuit board with terminals (circuit board 42 in Fig. 3, 4, 6, and 8, also see para 0085-0087 and abstract), in order to provide a means for monitoring and controlling the battery that stays with the battery cells, which in turn helps provide protection, communication, and control for the battery when it is used with different tools.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a circuit board to which terminals are fixed in the device of Carignan, as did Ogura, so that the batteries could include a means for monitoring and controlling the battery that stays with the battery cells, which in turn helps provide protection, communication, and control for the individual batteries when they are used with different devices.

Ogura discloses a battery pack which includes multiple cells and a circuit board with terminals (circuit board 42 in Fig. 3, 4, 6, and 8, also see para 0085-0087 and abstract), in order to provide a means for monitoring and controlling the battery that stays with the battery cells, which in turn helps provide protection, communication, and control for the battery when it is used with different tools.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a circuit board to which terminals are fixed in the device of Carignan, as did Ogura, so that the batteries could include a means for monitoring and controlling the battery that stays with the battery cells, which in turn helps provide protection, communication, and control for the individual batteries when they are used with different devices.

Allowable Subject Matter
Claims 1-7 and 9-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Please see pages 1-2 (labeled pages 7-8) in the Applicant Arguments/Remarks Made in an Amendment filed 2/5/21, the allowable subject matter section in the prior office action filed 11/16/20, and the claim language below.
Claim 1 recites a battery pack comprising: a frame; two or more battery cells installed to the frame, the two or more battery cells being interconnected by a configurable connector 
Claims 2-7 and 9-14 are directly or indirectly dependent upon claim 1.  Please note that although claim 8 is dependent upon claim 2 (and therefore also claim 1), it was rejected under 35 USC 112 due to an antecedent basis issue as noted above.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.

Claims 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 27 recites the method of claim 23, wherein the battery pack further comprises a switch for controlling an electric circuit of the battery pack; the intermediate conductor further connected with an actuating member adapted to trigger the switch; the switch being switched on in the connecting step as the intermediate conductor connects to the two terminals. 
Claims 28-30 are directly or indirectly dependent upon claim 27.

Response to Arguments
Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive or are moot.
With respect to claim 1, the applicant argues that Carignan fails to disclose a switch configured to control an electric circuit of the battery pack, and more particularly, fails to disclose a switch that is configured to switch on or off as an intermediate conductor electrically connects or disconnects from the two or more batteries.  With respect to claim 15, the applicant argues that Carignan fails to disclose connecting batteries without electrically connecting the batteries and instead teaches a failsafe to disconnect the batteries after they are already electrically connected together.  With respect to claim 23, the applicant argues that Carignan fails to disclose a particular step occurring in a manufacturing environment or a particular step being carried out by an end user.
The examiner respectfully disagrees for the following reasons:  Concerning claim 1, please see the allowable subject matter section above.  Concerning claim 15, note that the batteries are connected to one another via the frame/structure and that the batteries are not electrically connected until the components 18 are inserted into the components 21.  Therefore, there are at least two time periods in which the batteries are not electrically connected.  One time period where the components 18 are not inserted, and another time period where the disconnection is triggered due to safety aspects (para 0025-0030, also see 18 in Fig. 2).  Concerning claim 23, please see the newly added citations above, which were necessitated by amendment to address the manufacturing and user aspects.  It is unclear from the arguments presented as to why the assembly location/environment and technician/user of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kubota (US 2004/0257033) discloses a battery pack with a switching means that cooperate with an actuator to interrupt an electrical connection when the case is detached from the device’s main body.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.P./Examiner, Art Unit 2859        

/EDWARD TSO/Primary Examiner, Art Unit 2859